Exhibit 10.4

 

ENTERPRISE BANCORP, INC.

 

Restricted Stock Agreement

 

This Agreement is entered into as of this Xth day of XXXXX, 20XX (the “Grant
Date”) by and between Enterprise Bancorp, Inc., a Massachusetts corporation (the
“Company”), and
                                                                                              
(the “Grantee”).

 

WITNESSETH THAT:

 

WHEREAS, the Company has instituted a program entitled “Enterprise Bancorp, Inc.
2009 Stock Incentive Plan” (the “Plan”); and

 

WHEREAS, the Compensation Committee of the Board of Directors, or the full Board
of Directors, as the case may be, of the Company has authorized the grant of
shares of the Company’s common stock to the Grantee upon the terms and
conditions set forth below; and

 

WHEREAS, the Compensation Committee or the full Board of Directors, as the case
may be, has authorized the grant of shares of the Company’s common stock to the
Grantee pursuant and subject to the terms of the Plan, a copy of which is
attached hereto and incorporated herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Grantee agree as follows.

 

1.                                       Grant.  Subject to the terms of the
Plan and this Agreement, the Company hereby grants to the Grantee, and the
Grantee hereby accepts,                  shares of the Company’s common stock,
par value $0.01 per share (the “Restricted Stock”).  The term “Restricted Stock”
shall include any additional shares of stock of the Company issued on account of
the foregoing shares by reason of stock dividends, stock splits or
recapitalizations (whether by way of mergers, consolidations, combinations or
exchanges of shares or the like).

 

2.                                       Vesting Schedule.  The interest of the
Grantee in the Restricted Stock shall vest in accordance with the schedule
attached to this Agreement as Exhibit 1, which is incorporated herein and made a
part hereof by this reference; provided, however, that such vesting of shares of
the Restricted Stock shall be and hereby is conditioned upon the Grantee’s
continuing employment with the Company and continuing compliance with all
applicable employee confidentiality, noncompetition and other agreements with
the Company and any of its subsidiaries as of each date upon which such vesting
shall occur in accordance with such schedule.

 

3.                                       Restrictions on Stock.  Until the
termination of restrictions and the vesting of the shares of Restricted Stock as
provided in Section 2 above, none of the Restricted Stock may be sold, assigned,
transferred, pledged, or otherwise encumbered except as provided in this
Agreement.

 

 If the Grantee’s employment with the Company is terminated for any reason,
whether with or without cause and whether voluntarily or involuntarily, then all
shares of Restricted Stock that have not yet vested as of the time of the
Grantee’s termination of employment, if any,

 

--------------------------------------------------------------------------------


 

shall be forfeited and returned to the Company, unless the Compensation
Committee of the Board of Directors, or the full Board of Directors, as the case
may be, of the Company, in its sole discretion shall otherwise determine.

 

4.                                       Rights as Stockholder.  Except for the
restrictions and other limitations and conditions provided in this Agreement,
the Grantee as owner of the Restricted Stock shall have all the rights of a
stockholder, including but not limited to the right to receive all dividends
paid on such Restricted Stock and the right to vote all of the shares of such
Restricted Stock.

 

5.                                       Stock Certificates.  Each certificate
issued for shares of Restricted Stock shall be registered in the name of the
Grantee and deposited by the Grantee, together with a stock power endorsed in
blank, with the Company or its duly appointed transfer agent and shall bear the
following (or a similar) legend:

 

The transferability of this certificate and the shares of stock represented
hereby are subject to the terms, conditions and restrictions (including
forfeiture) contained in a Restricted Stock Agreement between the registered
owner and Enterprise Bancorp, Inc.  A copy of such Restricted Stock Agreement
will be furnished to the holder of this certificate upon written request and
without charge.

 

Upon the termination of the restrictions imposed under this Agreement as to any
shares of Restricted Stock, the Company shall return to the Grantee (or to such
Grantee’s legal representative, beneficiary or heir) certificates, without a
legend, for the shares of common stock deposited with it or its transfer agent
pursuant to this Section 5 as to which the restrictions have been terminated.

 

Notwithstanding the foregoing, if and to the extent that the Company also
provides to its shareholders generally a means to hold title to shares on a
noncertificated basis, then the shares of Restricted Stock issued to the Grantee
under this Agreement may be issued on such a noncertificated basis if mutually
agreed upon by the Company and the Grantee and otherwise permissible under
applicable law and the rules of any applicable stock exchange.  If any such
shares of Restricted Stock are so issued on a noncertificated basis, then the
Company shall adopt alternative measures in lieu of the foregoing stock
certificate legend to ensure that the restrictions on such shares of Restricted
Stock required under this Agreement are properly observed.

 

6.                                       Tax Consequences; Withholding.  The
Grantee has reviewed with the Grantee’s own tax advisors the federal, state,
local and foreign tax consequences of the investment and the transactions
contemplated by this Agreement.  The Grantee is relying solely on such advisors
and not on any statements or representations of the Company or any of its agents
or representatives.  The Grantee understands that the Grantee shall be liable
for any and all taxes, including withholding taxes, arising out of this grant or
the vesting of the shares of Restricted Stock hereunder.  The Company shall have
the right to deduct from amounts otherwise payable to the Grantee, or to require
the Grantee to pay, any taxes required by law to be withheld with respect to the
Restricted Stock.

 

7.                                       Notice of Election Under
Section 83(b).  If the Grantee makes an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, and the regulations and rulings

 

2

--------------------------------------------------------------------------------


 

promulgated thereunder, he will provide a copy thereof to the Company within
thirty days of the filing of such election with the Internal Revenue Service.

 

8.                                       Securities and Other Laws; Lock-Up
Agreement.  In any case in which in the opinion of the Compensation Committee of
the Board of Directors, or the full Board of Directors, as the case may be, of
the Company, the issue and/or delivery of shares of common stock under this
Agreement would violate requirements of federal or state securities or other
laws, or the requirements of any securities exchange on which the stock is
listed, the Company shall be entitled to postpone such issue and/or delivery
until such requirements have been met.  The Compensation Committee or the full
Board of Directors, as the case may be, may require representations and
agreements from the Grantee in order to ensure such compliance with federal or
state securities or other laws or the requirements of any securities exchange.

 

The Grantee hereby further agrees that as a condition to his receipt of the
Restricted Stock, he will execute an agreement in a form acceptable to the
Company to the effect that the shares of such Restricted Stock shall be subject
to any underwriter’s lock-up agreement in connection with a public offering of
any securities of the Company that may from time to time apply to shares held by
officers and employees of the Company, and such agreement or a successor
agreement must be in full force and effect.

 

9.                                       Grantee’s Investment Representations. 
Grantee represents that he is acquiring the shares of Restricted Stock for his
own account for investment purposes and not with a view towards distribution of
the shares to the public.

 

10.                                 Adjustment in Provisions.  In the event that
there are any changes in the outstanding common stock of the Company by reason
of stock dividends, stock splits, or recapitalizations (whether by way of
mergers, consolidations, combinations, or exchanges of shares or the like), the
divisions of shares of Restricted Stock into parts, the provisions for
termination of restrictions on parts of Restricted Stock, and any other relevant
portions of this Agreement shall be appropriately adjusted by the Compensation
Committee of the Board of Directors, or the full Board of Directors, as the case
may be, of the Company, if necessary, to reflect equitably such change or
changes.

 

11.                                 [Intentionally Omitted]

 

12.                               Termination or Amendment of Plan.  The
Compensation Committee of the Board of Directors, or the full Board of
Directors, as the case may be, of the Company may terminate or amend the Plan at
any time.  No such termination or amendment will affect the parties’ respective
rights and obligations under this Agreement, as and to the extent that this
Agreement then remains in effect.

 

13.                               Effect Upon Employment.  Nothing in this
Agreement or the Plan shall be construed to impose any obligation upon the
Company or any of its subsidiaries to employ the Grantee or to retain the
Grantee in its employ.

 

14.                               [Intentionally Omitted]

 

3

--------------------------------------------------------------------------------


 

15.                               General Provisions.

 

(a)                                Amendment; Waivers.  This Agreement,
including the Plan, contains the full and complete understanding and agreement
of the parties hereto as to the subject matter hereof and, except as otherwise
permitted by the express terms of the Plan and this Agreement, it may not be
modified or amended nor may any provision hereof be waived, except by a further
written agreement duly signed by each of the parties; provided, however, that a
modification or amendment that does not materially diminish the rights of the
Grantee hereunder, as they may exist immediately before the effective date of
the modification or amendment, shall be effective upon written notice of its
provisions to the Grantee.  The waiver by either of the parties hereto of any
provision hereof in any instance shall not operate as a waiver of any other
provision hereof or in any other instance.

 

(b)                               Binding Effect.  This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, executors, administrators, representatives, successors and assigns.

 

(c)                                 Governing Law.  This Agreement has been
executed in Massachusetts and shall be governed by and construed in accordance
with the laws of The Commonwealth of Massachusetts.

 

(d)                                Construction.  This Agreement is to be
construed in accordance with the terms of the Plan.  In case of any conflict
between the Plan and this Agreement, the Plan shall control. The titles of the
sections of this Agreement and of the Plan are included for convenience only and
shall not be construed as modifying or affecting their provisions.  The
masculine gender shall include both sexes; the singular shall include the plural
and the plural the singular unless the context otherwise requires.  Capitalized
terms not defined herein shall have the meanings given to them in the Plan.

 

(e)                                 Notices.  Any notice in connection with this
Agreement shall be deemed to have been properly delivered if it is in writing
and is delivered by hand or facsimile or sent by registered mail, postage
prepaid, to the party addressed as follows, unless another address has been
substituted by notice so given:

 

To the Grantee:

 

To his address as set forth on the signature page hereof.

 

 

 

To the Company:

 

Enterprise Bancorp, Inc.

 

 

222 Merrimack Street

 

 

Lowell, Massachusetts 01852

 

 

Attn:  Mr. James A. Marcotte

 

 (f)                                 Transfers in Violation of Restrictions
Void.  The Company shall not be required to transfer on its books any shares of
Restricted Stock that shall have been sold or transferred by Grantee or
otherwise in violation of any of the provisions set forth in this Agreement or
to treat as owner of any such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.

 

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Agreement to be
executed as a sealed instrument by its officer thereunto duly authorized as of
the date first set forth above.

 

4

--------------------------------------------------------------------------------


 

Date of grant:  XXXX XX, 20XX

 

 

 

 

 

 

ENTERPRISE BANCORP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

ACCEPTANCE

 

The undersigned hereby accepts, as of the date of grant, the foregoing grant of
Restricted Stock in accordance with the terms and conditions of this Restricted
Stock Agreement and the terms and conditions of the Enterprise Bancorp, Inc.
2009 Stock Incentive Plan.

 

 

 

 

 

 

 

(Signature of Grantee)

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Exhibit 1 to

Restricted Stock Agreement

 

Employee name (“Grantee”):

 

 

 

 

 

Date of grant:

 

XXXX XX, 20XX

 

 

 

Number of shares granted:

 

 

 

 

 

Vesting schedule:

 

 

 

 

 

Incremental Amount

 

Cumulative Amount

 

 

 

% of shares

 

# of shares

 

% of shares

 

# of shares

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

On or after XXXX XX, 20XX

 

25

%

 

 

25

%

 

 

On or after XXXX XX, 20XX

 

25

%

 

 

50

%

 

 

On or after XXXX XX, 20XX

 

25

%

 

 

75

%

 

 

On or after XXXX XX, 20XX

 

25

%

 

 

100

%

 

 

 

 

 

 

 

 

[Name and title of authorized officer]

 

--------------------------------------------------------------------------------